DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a stationary part that comprises “an electronic section”, “ a receiving section”, “ a cooling channel”, “a first fan” followed by “wherein, when the fan is in operation…heat can be transferred from the air to a structural member of the receiving section…” The last wherein clause in claim 1 is redundant to the structure of having a first fan. It is unclear whether “a structural member” is actually being claimed as a separate structural limitation of the stationary part or not. Different readers would have different interpretations and thus the scope is unclear. For purposes of examination, the claim will be interpreted as best understood.
  	Claim 10 recites “in particular an inductive power transfer pad of a system for inductive power transfer to a vehicle…” The phrase “in particular” is indefinite because it does not clearly 
Claim 11 recites “providing with a stationary part according to claim 1 or an inductive power transfer pad of claim 10…” Claim 10 incorporates all of the structure of the stationary part of claim 1. It is unclear whether claim 11 is actually reciting two different options or just reciting the same option twice? If applicant wants two different options, two different independent claims can be written.
		Claims 2-9 depend on claim 1 and therefore inherit the deficiencies of claim 1.
Claim Objections
Claims 1, 3, 4, 7, 11 are objected to because of the following informalities:  
Claim 1 recites “… or (iii) within the interior of the electronic housing, wherein the electronic housing is divided by a wall into two compartments…” It appears that the applicant intends the wherein clause to be separate from option iii; however, the way the claim is written the wherein clause is included as part of option iii. The claim should be amended to have the wherein clause in its own paragraph so it is no longer read part of option iii.
Claims 1 and 3 recite “can be transported back…” and “can be oriented…”, respectively.  The recitation of “can be” is not positive recitation and the claims should instead be amended to be positively recited. 
Claim 3 recites the limitation "the pressure side" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second fan" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer side" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
.
Appropriate correction is required.
Claim Interpretation
Claim 1 recites “for an inductive power transfer pad”, “for a movable part of the inductive transfer pad”. These limitations are being interpreted as intended use. There are no claimed limitations of inductive power transfer- there is not a primary inductor, inverters, primary source, and actual inductive power transfer claimed. The claim appears to be solely directed to a cooling system. 
Additionally, claim 1 recites “a cooling channel… having a first end and a second end…” The claim does not define any shapes, sizes, or structure for the cooling channel- because the cooling channel lacks any structural definition/shape, the “first end” and the “second end” does not particularly limit the cooling channel.
Further, the last wherein clause in claim 1 is redundant to having a cooling fan. It does not structurally distinguish the claim from the prior art of record. The applicant is encouraged to further amend claim 1 to structurally distinguish the claim over the prior art of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Francois et al. (FR 2732169) in view of Wechsler et al. (2017/0080815 A1).
Regarding Claim 1,
Francois (fig.4) teaches a stationary part for an inductive transfer pad (the recitation of “for” is interpreted as intended use) comprising:
an electronic section (section of 22) comprising an electronic housing (4 or 21), 
a receiving section (14) for a movable part (the recitation of “for” is intended use and “movable” is a recitation of capability of being moved-not actually moving) of the inductive transfer pad (pad of inductor 3 for inductive transfer),
a cooling channel (see fig.4, the cooling channel is the air loop shown by the arrows running down through 21 and up through 13. Note: The broad language of the claim does not structurally differentiate the cooling channel over the broadest reasonable interpretation (BRI) of Francois’ air loop where circulation of air for cooling the inductor 3 in the direction is indicated by the arrows) predominantly or solely running through the receiving section (14, see fig.4, the air loop runs through the receiving section 14) and having a first end (see fig.4, the first end is immediately below 18 where the air loop starts) and a second end (see fig.4, the second end is immediately above 18 where the air loop ends) both being connected to an interior of the electronic housing (see fig.4, both ends begin and end at 18 interior to electronic housing 4 or 21),
a first fan (18), which is placed with:
i) within the cooling channel (see fig.4, the fan 18 is inherently within the cooling channel-the air loop form 18 down through 21 and back up through 13- because the fan 18 is what drives the air in the channel) or (limitations written in the alternative)
or beneath first end of the cooling channel (not required to be read into the claim), or 
(iii) within the interior of the electronic housing (see fig.4, 18 is within the electronic housing 21 or 4), wherein the electronic housing is divided by a wall (see fig.4, bottom wall of 21) into two compartments (see fig.4, two compartments: 1) inside 21, air goes down; 2) inside 13, air goes back up)) and the first fan (18) is placed in such manner that air is transported from one of the compartments into the other compartment when the first fan (18) is in operation (see fig.4, pg.3, lines 108-110; the fan 18 allows air to be transported from the first compartment within 21 into the other compartment inside 13 when fan 18 is in operation in the direction the arrows indicate),
wherein, when the fan (18) is in operation (Note: this wherein clause is redundant to the structure of the fan and does not further structurally limit the claim- the “wherein clause” is only a description or an explanation of structure of the fan), air from the interior of the electronic housing can be (recitation of capability and not a positive recitation) transported through the cooling channel (see fig.4, pg.3, lines 108-110; the fan 18 allows air to be transported through the cooling channel in the direction of the arrows in fig.4), heat can be (recitation of capability and not a positive recitation) transferred from the air to a structural member (the “structural member” is not positively recited and is introduced in a “wherein clause”) of the receiving section (14)  so that the air cools down (pg.3, lines 107-110, 117 to pg.4, line 125, the receiving section 14’s structure absorbs the heat generated from inductor 3 and the fan 18 cools the air down while the heat dissipates to the exterior of 4 and 14), and cooled-down air can be transported back to the interior of the housing (4 or 21, see fig.4, pg.3, lines 107-110,0 117-119; forced circulation of air for cooling the inductor in the direction of arrows and air “can be” transported back into the housing 4 or 21).

Wechsler (figs.1-2), however, teaches a movable part (3, par [112]) of the inductive transfer pad (1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the part holding the inductor of the inductive power transfer pad in Francois movable in order to reduce a distance between the primary inductor and the secondary inductor when the vehicle is in a charging position for maximum power efficiency.
Examiner Note: Claim 1 recites “for an inductive power transfer pad”, “for a movable part of the inductive transfer pad”. These limitations are being interpreted as intended use. There are no claimed limitations of inductive power transfer- there is not a primary inductor, inverters, primary source, and actual inductive power transfer claimed. The claim appears to be solely directed to a cooling system. 
The claim further recites a “a cooling channel… having a first end and a second end…” The claim does not define any shapes, sizes, or structure for the cooling channel- because the cooling channel lacks any structural definition/shape, the “first end” and the “second end” does not particularly limit the cooling channel.
The last wherein clause in claim 1 is redundant to having a cooling fan. It does not structurally distinguish the claim from the prior art of record. 
 Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and Francois further teaches wherein the cooling channel runs, within the receiving section (14), along an outer edge of the

Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and Francois further teaches wherein a part of the cooling channel that runs through the receiving section (14) is, as a
whole or in part, integrally formed within the structural member of the receiving
section (see fig.4, Francois teaches the air loop/cooling channel runs through the receiving section 14 by transporting air as indicated by the arrows and thus is in part integrally formed within the structural member of receiving section 14. The cooling channel is integrally formed within the structural member of the receiving section, because it transports air through the member of the receiving section). Furthemore, it would have been obvious before the effective filing date of the claimed invention to have used a one piece integral construction since it would be merely a matter of obvious engineering choice. See MPEP 2144.04 (V)(B).  
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1 and Francois further teaches wherein a part of the cooling channel that runs through the electronic section (22) is, as a
whole or in part, integrally formed within a structural member of the electronic section (see fig.4, Francois teaches the air loop/cooling channel runs through the electronic section 22 by transporting air as indicated by the vertical arrow downward and thus is in part integrally formed within a structural member/structural components of electronic section 22. The cooling channel is integrally formed within the structural member of the electronic section, because it transports air through the structural components of the electronic section 22). Furthermore, it would have been obvious before the effective filing date of the claimed invention to have used a 
Regarding Claim 10,
The combination teaches an inductive power transfer pad (Francois, fig.4, pad of inductor 3 for inductive transfer and Wechsler, fig.1, 1, par [112]), in particular an inductive power transfer pad for inductive power transfer to a vehicle (not read into the claim, because “in particular” does not clearly set forth if the following example is to be included as claimed limitation or not), comprising a stationary part according to claim 1 (Francois, see rejection of claim 1) and a movable part (Wechsler, figs.1-2, item 3, par [112]). 
Regarding Claim 11,
Francois (fig.4) teaches a method for heat dissipation out of an electronic section (22) of a
stationary part (see rejection of claim 1’s stationary part) of an inductive power transfer pad (Francois, fig.4, pad of inductor 3 for inductive power transfer), the method comprising:
providing with a stationary part according to claim 1 (Francois, fig.4, see rejection of claim 1) or an inductive power pad of claim 10 (not required to be read into the claim),
operating the fan (Francois, fig.4, 18, pg.3, lines 107-110) within the stationary part (see rejection of claim 1, the fan 18 is within the stationary part that comprises electronic section 22, electronic housing 4 or 21, and the cooling channel), so that air from the interior of the
electronic housing (4 or 21) is transported through the cooling channel (see fig.4, pg.3, lines 108-110; the fan 18 allows air to be transported from the interior of the electronic housing 4 or 21 through the cooling channel/air loop in the direction of the arrows in fig.4), heat is
transferred from the air from the electronic housing (4 or 21) to the structural member of the receiving section (14, fig.4, pg.3, lines 107-110, 117 to pg.4, line 125, the receiving section 14’s structure absorbs the heat generated from inductor 3 and electronic section 22 and the fan 18 
Francois does not explicitly disclose that the inductive transfer pad’s part that has the primary inductor (3) is movable/capable of being moved. 
Wechsler (figs.1-2), however, teaches a movable part (3, par [112]) of the inductive transfer pad (1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the part holding the inductor of the inductive power transfer pad in Francois movable in order to reduce a distance between the primary inductor and the secondary inductor when the vehicle is in a charging position for maximum power efficiency.
Examiner Note: Claim 11 recites a generic step of dissipating heat in the environment to have a circulation of cold air in the interior of the housing. There are no distinguishable steps and/or structural features being claimed. The applicant is encouraged to amend to recite specific heat dissipation steps that differentiate the claim over the prior art.  
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Francois et al. (FR 2732169) in view of Wechsler et al. (2017/0080815 A1) in further view of Wechlin et al. (2012/0203410 A1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Francois further teaches wherein an inlet side of the first fan (fig.4, 18) can be oriented towards the interior of the electronic housing (21 or 4; see fig. 4, inlet side of fan 18 can be directed towards the electronic housing).
The combination does not explicitly disclose a second fan, which is placed within the cooling channel or at the second end or beneath the second end of the cooling channel, and the pressure side of the second fan can be oriented towards the interior of the electronic housing. 
Wechlin (fig.4), however, teaches it is known in the art to have a second fan (see fig.4, second fan is one of the fans 6), and the second fan (6, see fig.4) can be (is not required to be; only to have to ability to be) oriented towards the interior of the electronic housing (see fig.4, pressure side of fan 6 can be oriented towards housing of electronics 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to add a second fan within Francois’ cooling channel with its pressure side that “can be” oriented towards the electronic housing in order to ensure proper and more robust air cooling noting that selecting the proper orientation of fans (i.e. inlet and pressure sides) would have been well-within the level of ordinary skill in the art for improved air cooling of the electronic housing.   

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Francois et al. (FR 2732169) in view of Wechsler et al. (2017/0080815 A1) in further view of Christen et al. (2017/0088005 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1. 
The combination does not explicitly disclose a first compressure section adjacent to the first fan, and/or a second compressure section adjacent to the second fan, if the second fan is present. 
Christen (figs.2-3), however, teaches a first compressure section (section of 64) adjacent to the first fan (52), and/or (written in the alternative since and/or means “and” or “or” or both) a second compressure section adjacent (not required to be read into the claim) to the second fan, if the second fan is present (Christen does not teach a second fan exists and thus it is not required to be read into the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of adding a compressure section adjacent to the first fan of Francois’ cooling channel. The motivation would have been to use a well-known and well-desired component in air cooling by using a compressor to compress air before the fan blows cool air.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Francois et al. (FR 2732169) in view of Wechsler et al. (2017/0080815 A1) in further view of Malkomes et al. (2019/0306931 A1).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the cooling channel comprises air guide fins in the interior of the cooling channel which are oriented parallel to the extension of the cooling channel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Malkomes in order to improve the cooling effect in Francois’ system by using air guide fins to guide the cooled air out of the electronic section. 
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose a channel-section with air guide fins, wherein said section is located in the electronic section and is in contact with a wall of the electronic section.
Malkomes (figs.1-2), however, teaches  wherein the cooling channel (par [58]; cooling channel of 24) at the first and/or (only one is required to be read into the claim) second end (see figs.1-2), a channel section (figs.1-2, item 24) with air guide fins (42, par [58]; fins 42 along with 24 guide the air as seen in fig.2), wherein said section is located in the electronic section (par [45], electronic section of  22) and is in contact with a wall (see fig.1, wall to the left or right of section 24) of the electronic section (section of 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Malkomes in order to improve the cooling effect in Francois’ system by guiding the air out of the electronic section. 
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Francois et al. (FR 2732169) in view of Wechsler et al. (2017/0080815 A1) in further view of Thiel et al. (2020/0021125 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the receiving section comprises cooling fins on the outer side, adjacent to the cooling channel.
Thiel (figs.2 and 5), however, teaches wherein the receiving section comprises cooling fins (13) on the outer side (see fig.5, pars [67, 69]; fins 13 on the outer side).
It would have been obvious to one of oirdnary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to add Thiel’s cooling fins on the outer side, adjacent to the cooling channel of the combination. The motivation would have been to facilitate heat dissipation to the environment, especially in cases when the fan is not operating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836